Case 1:17-cv-09737-JGK-SN Document 27-2 Filed 12/20/18 Page 1 of 4




 EXHIBIT B
                        Case 1:17-cv-09737-JGK-SN Document 27-2 Filed 12/20/18 Page 2 of 4

Brownell, Mari-Ann B.

From:                                                      Smith, Howard J.
Sent:                                                      Wednesday, December 19, 2018 11:01 AM
To:                                                        'Alex Wright'
Cc:                                                        Larry Ecoff
Subject:                                                   FW: Activity in Case 1:17~cv-09737-JGK-SN Wright v. New Moda, LLC. Received
                                                           Returned Mail
Attachments:                                               10.23.2018 Wright - ORDER Doc. 26 (119078422_1).pdf


Alex:

See the docket notification below that the Court's attempt to mail you a copy of the attached order failed and was
returned.

W e have previously advised you that the Court ordered a status report by Jan. 4 and for discovery to be completed by
January 21. Last week, you indicated that you would have counsel and respond to our discovery requests by last Friday.
Neither of those things have happened and we are heading into a holiday weekend so please advise if you have counsel
and when we will get a response to our document requests.

Howard


     MARSHALL DENNEHEY
     WARNER COLEMAN &GOGGlN
                |\ l |<m:n| 'I S .,\I I Aw

         l`A      M        nI       ol!       FL      nv


                          HowardJ. Smith                            Wall Street Plaza
                                                                    88 Ptne St., 21st Floor
                                   Attorney at Law                  New York, NY 100054801

                                  M I e-mail| website               Direct:     (212) 376-6494
                                                                    Main:       (212) 376-6400
                                                                    Fax:        (212) 376-6490




This e-mail transmission and any documents, files or previous e-mail messages attached to it, are confidential and are protected by the attorney4:lient privilege and/or work product doctrine. If you are not
the intended recipient, or a person responsible for delivering it to the intended recipient, you are hereby notified that any review, disclosure, copying, dissemination, distribution or use of any of the
information contained in, or attached to this e-mail transmission is STRICTLY PROHIBITED. lf you have received this transmission in error, please immediately notify me by forwarding this e-mail to
HJSmith@mdwce.com , or by telephone at (212) 376-6494 and then delete the message and its attachments from your computer.




F r o m : NYSD_ECF_Poo|@nysd.uscourts.gov [mailto:NYSD_ECF_PooI@nysd.uscourts.gov]
S e n t : Tuesday, December 18, 2018 5:28 PM
To: CourtMai|@nysd.uscourts.gov
Subj ect : Activity in Case 1:17-cv-09737-JGK-SN Wright v. New Moda, L.L.C. Received Returned Mail



Th is is a n a utoma tic e -ma il me s s a ge ge ne ra te d b y th e CM/ECF s ys te m . P le a s e DO NOT RES P OND to
th is e -ma il becaus e the ma il box is una tte nde d.
***N O T E TO P UBLIC ACCES S US ERS *** J u d ic ia l Co n fe re n c e of the Unite d States p o licy p e rm its
a tto rn e ys of re cord a nd pa rtie s in a ca s e (including pro s e litiga nts ) to re c e ive one fre e e le c tronic c opy of
a ll doc ume nts file d e le c tro n ic a lly, if re ce ipt is re q u ire d b y la w o r d ire cte d by the file r. P ACER a c c e s s fe e s
a pply to a ll othe r us e rs . To a void la te r c ha rge s , downloa d a c opy of e a c h doc ume nt during this firs t

                                                                                                       1
               Case 1:17-cv-09737-JGK-SN Document 27-2 Filed 12/20/18 Page 3 of 4
vie win g . Ho we ve r, if the re fe re nc e d doc ume nt is a tra ns c ript, the fre e copy a nd 30 pa ge limit do n o t
a p p ly.

                                                    U.S . Dis tric t Co u rt

                                             S o u th e rn Dis tric t o f Ne w Yo rk

Notice of Electronic Filing

The following tra ns a ction wa s e nte re d on 12/18/2018 a t 5:27 P M ES T a nd file d on 12/18/2018
Ca s e Na me :           Wright v. Ne w Moda , L.L.C.
Ca s e Numbe r:          1:1'7-cv-09737-J GK-S N
F ile r :
Do c u m e n t Numbe r: No docume nt a tta che d

Do c ke t Te xt:
Received returned mail re: [26] Order. Mail was addressed to Alex Wright at 193 Front Street
New York NY 10038 and was returned for the following reason(s): Not deliverable as
addressed. Unable to forward. (ras)


1:17-c v-09737-J GK-S N Notice ha s be e n e le ctronica lly ma ile d to:

La wre nce Ecoff e cQff@e coff1a w.com, a gue ro@e coffla w.com, ca mpa in@e coff]a w.com,
ma rque z@e coff1a w.com, yoon@e cofHa w.com

Howa rd J . S mith, III    HJSmith@mdwcg.com, mbb1'owne 11@mdwcg.com

1:17-c v-09737-J GK-S N Notice ha s be e n d e live re d by othe r me a ns to:

Ale x Wright
193 Front S tre e t
Ne w York, NY 10038




                                                               2
    Case 1:17-cv-09737-JGK-SN Document 27-2 Filed 12/20/18 Page 4 of 4
        Case 1:17-cv-09737-JGK-SN Document 26 Filed 10/23/18 Page 1 of 1


                                                                                  usnc SDNY
                                                                                  D OC L M E N T                    \


UNITED STATES DISTRICT COURT                                                      E L E CT RONICAL L Y F IL E D
SOUTHERN DISTRICT OF NEW YORK                                                     DOC #z
                                                                                  DAT E FlLE D:__   10/23/2018 __


ALEX WRIGHT,

                                           P la in tiff,                        17-CV-09737 (JGK)(SN)

                          -against-                                                        ORDER

NEW MODA, LLC,

                                           Defendant.




S AR AH NE T B UR N, Un ite d S tates Ma g is tra te J u d g e :

         As s ta te d on the re cord a t the dis cove ry confe re nce on Octobe r 22, 2018, the Court

e xte nds the dis cove ry de a dline until Monda y, J a nua ry 21, 2019. This de a dline will not be fuithe r

extended. The parties are directed to file ajoint letter on Friday, January 4, 2019, updating the

Cou1't on the s ta tus ofdis cove ry. The le tte r s hould a ls o include a propos e d brie fing s che dule for

any summaryjudgment motions. In addition, plaintiff is encouraged to locate counsel in the next

30 da ys . Both pa rtie s ma y e nga ge in dis cove ry during this time pe riod. The pa rtie s ma y conta ct

the Court s hould the y be lie ve fuithe r s e ttle m e nt dis cus s ions would be productive .

SO ORDERED.


                                                           S;     H NE T B UR N
                                                           Unite d S ta te s Ma gis tra te J udge
DAT E D:         Octobe r 23, 2018
                 Ne w Yo rk, Ne w Yo rk
